Allow 
me first, Sir, to congratulate you on your election to the 
presidency of the General Assembly at its sixtieth 
session. 
 I should like to avail myself of this opportunity to 
express from the very bottom of the Peruvian heart our 
sincere feeling of solidarity with the women and men 
of the United States who have suffered as a result of 
the natural disasters in Mississippi, Alabama and other 
southern states. Their suffering is shared by us, just as 
we would share suffering anywhere in the world. I am 
sure that the faith and hope of the people of the United 
States will enable them to overcome this tragedy. 
 A year ago in this forum (see A/59/PV.5) I spoke 
of the need to face, with vision and realism, the new 
challenges now facing us, the developing countries in 
particular. On the one hand, our countries are 
becoming part of the globalization of production, trade, 
financial flows, the digital telecommunications 
revolution, and the spread of values such as democracy 
and human rights. At the same time, however, the 
world is fragmented by an increase in social inequities, 
the proliferation of civil wars, the collapse of States, 
genocide, terrorism, transnational crime and 
environmental degradation. These contradictory trends 
of globalization on the one hand and fragmentation on 
the other, call into question the governance within 
States and within the international system, and 
ultimately call into question international collective 
security itself. 
 Peace and security and the stability of the global 
system are not related only to political, military and 
strategic issues. Peace and security also have social 
and economic components. Poverty and exclusion 
conspire against peace, security and democracy. Social 
exclusion triggers violence and instability, renders 
democracy fragile and leads to national and 
international fragmentation.  
 That is why we must agree on action to confront 
these contradictions. That is the main commitment that 
we as States undertook at the recent High-level Plenary 
Meeting on the Millennium Goals, and that is what the 
United Nations and the multilateral system as a whole 
must tackle next. That is why I am highlighting the two 
main axes along which these commitments must 
develop. I refer to security on the one hand and 
development on the other. 
 While each country is responsible for its own 
development, it must be recognized that development 
encounters obstacles at the international level that call 
for new partnerships and new forms of association. 
These must go beyond the assistance-based paradigm 
characterizing much so-called development assistance. 
And, more important, they must overcome the 
asymmetry that currently prevails in relations between 
developed and developing countries. 
 On the one hand, developing countries are being 
asked to commit to open their markets, to foreign 
investment regimes and to reforming their public 
administrations. We agree with all of that. But there is 
no matching solid commitment that developed 
countries will, as promised, allocate 0.7 per cent of 
their gross national product (GNP) for cooperation. 
Nor — even less — do we see obstacles to foreign 
trade being dismantled.  
 The new partnership for development has to 
overcome adverse factors for developing countries and 
eliminate obstacles such as rigid intellectual property 
standards, the speculative volatility of global capital, 
the lack of foreign investment, subsidies, the debt 
burden, and, above all, the absence of genuine special 
and differential treatment in trade negotiations for 
developing countries.  
 This is not only about receiving assistance to 
reduce poverty; it is also about a new association for 
development that will make it possible to generate 
employment and create wealth. Implementing this new 
partnership would fulfil Millennium Development Goal 
8 and the commitments made in the Monterrey 
Consensus. That is why it is necessary for the Doha 
round to be completed next year. That is tremendously 
important.  
 As the Millennium Declaration recognizes, a very 
important cross-cutting element in the partnership for 
development is assuring the sustainability of the 
environment. As proof of our commitment, I was proud 
  
 
8 05-51226 
 
some days ago to deposit the instruments of ratification 
of the Stockholm Convention on Persistent Organic 
Pollutants and the Rotterdam Convention on the Prior 
Informed Consent Procedure for Certain Hazardous 
Chemicals and Pesticides in International Trade, both 
of which are intended to reduce the negative impact of 
pollution. 
 As it carries out its development agenda, the 
international system must strengthen collective security 
to confront threats such as terrorism, nuclear 
proliferation, and organized transnational crime. This 
year again, we have been shaken by acts of terrorism 
perpetuated all over the world. Peru suffered from, and 
combated, terror for many long years, and expresses its 
solidarity with the victims of these criminal acts. We 
reiterate our firm condemnation of all acts of terrorism 
and restate our commitment, through mutual 
cooperation, to prevent, combat, punish and eradicate 
terrorism in all its forms and manifestations. Peru 
appeals to the Assembly not to continue to delay the 
adoption of a comprehensive counter-terrorism 
convention.  
 For my Government, international peace and 
security is a prime objective, and we have adopted the 
following measures in that context. First, Peru is 
promoting the limitation of defence spending at the 
regional level in order to release resources for social 
investment. The first decision I adopted on my 
Government’s first day in office was to cut back 
military expenditure in my country by 23 per cent in 
order to allocate it to food, health, education and social 
investments. Progress in this field has been significant; 
there are agreements with Chile, Colombia and 
Ecuador to craft and implement standardized 
methodologies to reduce our military spending. 
 Secondly, Peru was an advocate of the creation of 
the South American Zone of Peace and Cooperation 
and the Andean Zone of Peace, which have been 
recognized in Assembly resolutions 57/13 and 59/54, 
respectively. 
 Thirdly, Peru participated actively in formulating 
the Programme of Action to Prevent, Combat and 
Eradicate the Illicit Trade in Small Arms and Light 
Weapons in All Its Aspects.  
 Fourthly, Peru is participating in peacekeeping 
operations by providing troops, staff officers, military 
observers and equipment. To increase our contribution 
in this area, Peru has signed a memorandum of 
understanding under the United Nations Stand-by 
Arrangements System, which includes army, air force 
and navy units. Currently, Peruvian Blue Helmets are 
participating in peacekeeping operations in Eritrea-
Ethiopia, Liberia, Côte d’Ivoire, Burundi, the Sudan 
and the Democratic Republic of the Congo, as well as 
in Cyprus and Haiti. We cherish peace. 
 For all these reasons, Peru is a candidate for a 
non-permanent seat on the Security Council for the 
term 2006-2007 in the elections to be held during this 
session of the General Assembly of the United Nations. 
I should like here to express Peru’s deep gratitude for 
the majority support for our candidacy; we now enjoy 
the widest possible support from Latin American and 
Caribbean countries as well as from our brother 
countries in Africa and Asia, the Arab League States 
and countries of Europe and of Oceania. This generous 
support encourages us and strengthens our commitment 
to work with dedication and responsibility in the 
Security Council. We are grateful for this opportunity 
and the support offered by countries worldwide for our 
candidature for a non-permanent seat on the Security 
Council for 2006-2007. 